02/03/2022



                                                                                  Case Number: DA 22-0032
        IN THE SUPREME COURT OF THE STATE OF MONTANA
                 Supreme Court Cause No.DA 22-0032

 IN RE THE PARENTING OF:
 H.N.,
                        Minor Child,
                                                  ORDER DISMISSING APPEAL.
 JESSICA INGERSOLL,
                  Petitioner / Appellant,
 and
 JESSE NESS,
                 Res s ondent/ A ellee.

       Pursuant to the parties' stipulation and Rule 16(5) of the Montana Rules of

Appellant procedure, this appeal is dismissed.

                                            For the Court,

                                       By:
                                             Justice




ORDER DISMISSING APPEAL                                              PAGE 1 OF 1
                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                            February 3 2022